Citation Nr: 0336041	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  This case has since been 
transferred to the Pittsburgh, Pennsylvania VARO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
his June 2001 VA spine examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the 
veteran's claim under the new diagnostic criteria is 
warranted.  

Additionally, during his May 2003 Board hearing, the veteran 
testified that he had been treated at the emergency room in 
"St. Clair" in Pittsburgh and was anticipating future VA 
treatment for his low back disorder as well.  Efforts should 
be made to obtain medical records corresponding to the 
treatment reported by the veteran.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
inform him of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of VA and the veteran in obtaining 
relevant evidence.  The RO should request 
that the veteran provide information 
regarding recent VA and private treatment 
for his low back disorder.  He should 
specifically be requested to provide 
information about treatment at the "St. 
Clair" facility.  

2.  After receiving signed release forms, 
as necessary, the RO should contact all 
treatment providers specified by the 
veteran and request corresponding medical 
records.  All records received by the RO 
must be added to the claims file.  If any 
such records are unavailable, 
documentation to that effect should be 
added to the claims file.

3.  Then, the RO should provide the 
veteran with a VA examination to address 
the current severity and symptoms of his 
low back disorder.  The examiner should 
be provided with the veteran's claims 
file and must review the entire claims 
file in conjunction with the examination.  
The examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for chronic low back 
strain.  The RO should consider this 
claim under the newly revised provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  If the determination of this 
claim remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


